Case 2:18-cv-00218-Z-BR Document 79 Filed 01/27/21 Page1of1i PagelD 3112

 

 

US. DISTRICT COURT

 

 

JAN 27 2021

 

 

CLERK, U.S. DISTRICT CO

2

¢

 

IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION
SANDRA MICHELE BECK, §
§
Plaintiff, §
§
V. § 2:18-CV-218-Z
§
TEXAS DEPARTMENT OF §
CRIMINAL JUSTICE, §
§
Defendant. §
ORDER

On November 23, 2020, the United States Magistrate Judge entered findings and

conclusions (ECF No. 72) on Defendant’s Motion for Summary Judgment (ECF No. 45). The

oe Magistrate Judge RECOMMENDS that Defendant’s motion be GRANTED. Plaintiff filed

: objections to the findings, conclusions, and recommendation on December 17, 2020. (ECF

No. 75). Defendant did not file a response.

After making an independent review of the pleadings, files, and records in this case, the

findings, conclusions, and recommendation of the Magistrate Judge, and Plaintiff's objections, the

Court concludes that the findings and conclusions are correct. Plaintiff's objections do little more

than rehash the arguments made before the Magistrate Judge which were thoroughly addressed in

the FCR. It is therefore ORDERED that the findings, conclusions, and recommendation of the

Magistrate Judge are ADOPTED. Plaintiff's claims are DISMISSED.
SO ORDERED.

January 27 2021. Yh gn

M HEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
